PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant was traveling on White Oak Road to Terra Alta in Preston County when his vehicle struck a piece of metal causing damage to his left rear tire.
2. Respondent was responsible for the maintenance of this portion of White Oak Road in Preston County, and respondent failed properly to maintain White Oak Road at this location in Preston County on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $112.65.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of White Oak Road in Preston County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $112.65.
Award of $112.65.